245 S.W.3d 196 (2008)
KENTUCKY BAR ASSOCIATION, Movant
v.
Dana Lea B. QUESINBERRY, Respondent.
No. 2007-SC-000865-KB.
Supreme Court of Kentucky.
February 21, 2008.

OPINION AND ORDER
Respondent, Dana Quesinberry, was admitted to practice in Kentucky on October 21, 1994. Her Bar Roster Address is P.O. Box 457, Morehead, Kentucky 40351, and her KBA Member Number is 85504.
In March 2005, Complainant, Tom James, met with Respondent concerning an adoption. Respondent advised Mr. James that she would represent him for $750 and that the adoption would likely be completed in the fall of that year. James paid Respondent in full at that time.
After this meeting, Mr. James attempted to call Respondent and made several trips to her office to speak with her in person, but was never able to reach her. On his last trip to her office, Mr. James noticed the office appeared to be vacant and there was a "For Rent" sign in the window. Respondent never contacted James and did not refund his money.
Mr. James filed a bar complaint on January 25, 2006. A copy of the complaint was mailed to Respondent and she signed for it on March 3, 2006. On April 12, 2006, the sheriff personally served Respondent with a reminder letter. Respondent failed to file a response letter to the Bar Complaint. However, Respondent did contact Mr. James in March 2006 after she received the Bar Complaint and she thereafter sent him a cashier's check in the amount of $750.
On March 1, 2007, the Inquiry Commission issued a four count Charge against Respondent alleging violations of SCR 3.130-1.4 (communication), SCR 3.130-1.5(a) (reasonable fee), SCR 3.130-1.16(d) (termination of representation), and SCR 3.130-8.1(b) (failure to respond). The sheriff personally served Respondent on March 27, 2007. Respondent failed to file an Answer or otherwise contest the charge.
The KBA Board of Governors found that Respondent was in violation on all counts except with regard to SCR 3.130-1.5(a) (reasonable fee). After the vote, the Board was advised of Respondent's prior discipline. Respondent received a Private Admonition on March 1, 2006 for violation of SCR 3.130-1.3 (diligence) and SCR 3.130-8.1(b) (failure to respond). Respondent received a Public Reprimand on October 19, 2006 for violation of SCR 3.130-1.3 (diligence), SCR 3.130-1.4(a) (communication), and SCR 3.130-3.4 (disobeying obligations of a tribunal). Additionally, Respondent *197 was given a 30 day suspension probated for one year on condition that she attend four hours of remedial ethics training in the area of case management, to be approved by the Board.
As of September 21, 2007, the date the Board considered the matter, the Office of Bar Counsel advised that it had received no contact from Respondent requesting approval of the remedial education she was required to complete by October 17, 2007. At the penalty stage, there were eleven votes for a 61 day suspension, three votes for a 30 day suspension and one vote for a 181 day suspension. This Court accepts the majority recommendation of the Board of Governors and believes that a suspension of 61 days is warranted.
ACCORDINGLY, IT IS HEREBY ORDERED:
1. Respondent, Dana Quesinberry, is suspended from the practice of law in Kentucky for a period of 61 days.
2. Pursuant to SCR 3.390, Quesinberry is directed to notify in writing all clients and all courts in which she has matters pending of her inability to practice law, within ten days from the date of entry of this Opinion and Order. Quesinberry is further directed to furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
3. Quesinberry shall without delay, to the extent reasonably possible, cancel and cease any advertising activities in which she is engaged.
4. In accordance with SCR 3.450, Quesinberry is directed to pay all costs associated with these disciplinary proceedings against her, said sum being $100.45, and for which execution may issue from this Court upon finality of this Opinion and Order.
All sitting. All concur.
ENTERED: February 21, 2008.
/s/ Joseph E. Lambert Chief Justice